Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s 7-14-21 and 1-11-22 elections of the invention of Group I, and the species of invention wherein the protein multimer comprises at least four copies of the effector domain, in particular wherein the protein multimer is an octamer, and further wherein said effector domain comprises an antibody variable domain, and further wherein said antibody variable domain is based on the humira/adalimumab antibody, and further wherein the multimerization domain is SEQ ID NO: 10, and further wherein a monomer of the claimed multimer comprises an antibody Vh – optional antibody Ch1 – antibody Fc – optional linker – TD, all without traverse are acknowledged.

That said, upon further consideration the species of invention under examination has been extended to include protein multimers which are tetramer or an octamer.

Claims 1, 2, 5, 7, 10, 15, 16, 19, 22, 25, 27, 28, 31-33, 35, 37, and 51-53 are pending.

Claims 1, 2, 5, 10, 15, 16, 19, 22, 25, 27, 28, 51 and 52 are under examination as they read on the species of invention wherein the protein multimer comprises at least four copies of the effector domain, in particular wherein the protein multimer is a tetramer or an octamer, and further wherein said effector domain comprises an antibody variable domain, and further wherein said antibody variable domain is based on the humira/adalimumab antibody, and further wherein the multimerization domain is SEQ ID NO: 10, and further wherein a monomer of the claimed multimer comprises an antibody Vh – optional antibody Ch1 – antibody Fc – optional linker – TD.

without traverse in the replies filed on 7-14-21 and 1-11-22.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

While a certified copy of GB1615768.7 has been received, certified copies of the remaining two foreign priority documents do not appear to be of record.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 15, 19, 25, 27, 51 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (Biochem. J. (2007) 406, 237–246, cited herewith).

Liu teaches a protein multimer comprising at least four copies of anti-TNFα scFv joined to a p53 multimerization domain wherein the anti-TNFα scFv p53 multimerization domains form tetramers which are soluble in an aqueous medium (see page 239, left col., at lines 21-24; page 240, right col., last paragraph - page 241, left col., 2nd full paragraph and Figs. 1A and 1B).  Note that Tris/HCl, pH 8.0 is a pharmaceutically acceptable carrier, diluent or excipient and thus the teachings of Liu anticipate claim 25.  

not “obtainable by extracellular secretion from a eukaryotic cell” or is not “capable of being extracellularly expressed by HEK293 cells.”  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Thus, the teachings of Liu anticipate the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Biochem. J. (2007) 406, 237–246) in view of Zamora-Atenza et al. (Arthritis Research & Therapy 2014, 16:R153) and Salfeld (6,258,562) as evidenced by ABBOTT LABORATORIES RECEIVES FDA APPROVAL EARLIER THAN ANTICIPATED FOR HUMIRA™ .

The teachings of Liu are given above.  

However, Liu does not explicitly teach a protein multimer comprising at least four copies of anti-TNFα scFv joined to a p53 multimerization domain wherein the anti-TNFα scFv p53 multimerization domains form tetramers which are soluble in an aqueous medium, and wherein the anti-TNFα scFv is adalimumab.

Zamora-Atenza the adalimumab antibody is a full human antibody which has a number of properties that are advantageous when attempting to antagonize TNFα in vivo, e.g., the ability to block both soluble and transmembrane forms of TNFα and the ability to block the interaction of TNFα with both p55 and p75 cell-surface TNFα receptors, said properties giving the adalimumab antibody the ability to “attenuate cartilage and bone destruction partially through the downregulation of matrix metalloproteinases,” and to “reduce acute-phase reactants of inflammation [14], inflammatory cytokines [10] and adhesion molecules responsible for leukocyte migration [13].” (see page 2, 1st and 2nd paragraphs).

Salfeld shows an scFv constructed from the heavy and light chain variable domains of D2E7 has excellent ability to neutralize TNFα-induced L929 cytotoxicity (see Table 7, 1st row), and teaches the amino acid sequences of the D2E7 heavy and light chains (see Figs 1 and 2, SEQ ID NOs: 1 and 2).  As would be well known to the ordinarily skilled artisan, the “D2E7” clone of Salfeld is the same as the “adalimumab” antibody (see, e.g., ABBOTT LABORATORIES RECEIVES FDA APPROVAL EARLIER THAN ANTICIPATED FOR HUMIRA™ (ADALIMUMAB) FOR THE TREATMENT OF RHEUMATOID ARTHRITIS (RA), 1-6-2003, pages 1-4).

Given the reference teachings it would have been obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to substitute an scFv comprising the adalimumab light and heavy chain variable domains of Salfeld SEQ ID NOs: 1 and 2 for the 

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

However, claims 5 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and insofar as all embodiments recited in claim 28 not yet subject to examination, i.e., parts (a), (b) and (f) are stricken from said claim.  Alternatively, insofar as the rejections set forth above are prospectively obviated by applicant’s arguments and/or amendments, parts (a), (b) and (f) may be rejoined to an examined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644